Citation Nr: 1609591	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to payment of VA improved death pension benefits for the years subsequent to 2007.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to March 1967.  The Veteran died in May 1981.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) which denied payment of VA improved death pension benefits.  In September 2012, the Board denied payment of VA improved death pension benefits.  The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2013, the Court affirmed that portion of the September 2012 Board decision which denied payment of VA improved death pension benefits to the Appellant for the years 2006 and 2007 and remanded the issue of the Appellant's entitlement to payment of VA improved death pension benefits for the years subsequent to 2007 to the Board for additional action.  In June 2014, the Board remanded the Appellant's appeal to the AOJ for additional action.  

In May 2015, the Board remanded the Appellant's appeal to the AOJ for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  

In its May 2015 Remand instructions, the Board directed that the AOJ contact the Social Security Administration (SSA) and request that it provide information as to the amount of the Appellant's monthly benefits for the period from December 2008 to December 2013."  In August 2015, the AOJ contacted the SSA and requested it provide "information as to the amount of the [Appellant's] monthly benefits for the period December 2008 to December 2013."  In August 2015, the SSA responded that "[w]e cannot send the medical records you requested" as the medical records had been destroyed.  The record does not reflect that AOJ subsequently contacted the SSA and clarified that it was seeking documentation of the Appellant's benefit payments for the cited years and not medical records.  In an August 2015 SSOC issued to the Appellant, the AOJ erroneously informed the Appellant that "[w]e requested the amount of your monthly benefits from December 2008 to December 2013 from the Social Security Administration" and "[t]hey replied that your records for this period had been destroyed."  

The Court has held that the AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again contact the SSA and request that it provide information as to the amount of the Appellant's monthly benefits for the period from December 2008 to December 2013.  

2.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

